                     No. 6:16-cr-00008

                United States of America,
                        Plaintiff,
                           v.
              Rodney Wayne Muckleroy (6),
                       Defendant.

               Before BARKER , District Judge

                          ORDER

    In this criminal case, defendant’s supervised release was
revoked, and he was sentenced to a term of imprisonment. On
September 30, 2019 defendant moved the court to order
reentry into a halfway house. Doc. 245. The motion was re-
ferred to a magistrate judge. Doc. 247. On October 8, 2019,
United States Magistrate Judge John D. Love issued a report
recommending that the motion be denied (Doc. 249), and de-
fendant has not objected to the report. Therefore, the court
adopts he magistrate judge’s recommendation and denies
defendant’s motion.
                    So ordered by the court on October 25, 2019.



                                  J. C AMPBELL B ARKER
                                United States District Judge
